                Case 1:92-cr-00019-VEC Document 90
                                                89 Filed 08/12/20 Page 1 of 1




                               MEMO ENDORSED                           August 12, 2020
                                                                 USDC SDNY
      By ECF
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
      The Honorable Valerie E. Caproni                           DOC #:
      United States District Judge                               DATE FILED: 8/12/2020
      Southern District of New York
      40 Foley Square
      New York, NY 10007

      RE:     United States v. Domingo Rosario Figueroa
              92 CR 19, 16 Civ. 4469

      Dear Judge Caproni:


              I write to request an adjournment of Mr. Rosario Figueroa’s resentencing,
      currently scheduled for August 27, 2020. Mr. Rosario Figueroa would like to appear
      in person before Your Honor. He is currently incarcerated at Terre Haute USP. The
      parties can file a joint letter within two weeks with proposed dates, once we have a
      clearer understanding of the time frame required to bring Mr. Rosario Figueroa to
      this district.

Application GRANTED. No later than August 27,              Respectfully submitted,
2020, the parties must file a joint letter with proposed
dates for Mr. Figueroa's resentencing.
 SO ORDERED.                                               _____________________________
                                                           Tamara L. Giwa
                                                           Counsel for Domingo Rosario Figueroa
                                                           Federal Defenders of New York
                                     8/12/2020
                                                           (917) 890-9729
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
      Cc:     AUSA Kevin Mead (via ECF)
